United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3879
                                   ___________

United States of America,               *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Ivan Excel Mason,                       *
                                        *
             Appellee.                  *
                                    __________

                             Submitted: March 13, 2006
                                Filed: March 21, 2006
                                 ___________

Before WOLLMAN, FAGG, and RILEY, Circuit Judges.
                           ___________

RILEY, Circuit Judge.

      The government appeals the district court’s decision not to sentence Ivan Excel
Mason (Mason) as an armed career criminal under the Armed Career Criminal Act
(ACCA), 18 U.S.C. § 924(e), based on Mason’s ten prior Missouri state drug offense
convictions comprising seven separate drug sale events over nineteen days in October
1999. We reverse and remand for resentencing.

I.    BACKGROUND
      On June 30, 2005, Mason pled guilty to two counts of being a felon in
possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). Before the events
giving rise to Mason’s recent federal convictions, on June 12, 2000, Mason was
convicted in Missouri state court of ten counts of distribution of a controlled
substance, in violation of Missouri Revised Statutes sections 195.211 and 558.011.
Mason’s ten counts of distributing drugs involved sales of cocaine base or heroin at
four different locations on seven different dates, all to the same undercover officer.1

       At sentencing, the government sought to have Mason sentenced as an armed
career criminal under the ACCA based on his prior drug offense convictions. Mason
objected, and the district court refused to sentence him under the ACCA, viewing
Mason’s prior crimes as one conviction, thus not meeting the threshold three
convictions as required by the ACCA. See 18 U.S.C. § 924(e)(1). The district court
then sentenced Mason to 42 months’ imprisonment, well below the fifteen-year
minimum mandated under the ACCA. See id.

II.   DISCUSSION
      We review de novo whether a prior conviction is a serious drug offense for the
purpose of sentencing under the ACCA. United States v. Brown, 408 F.3d 1016, 1017
(8th Cir. 2005).

      The ACCA provides, in part:

             In the case of a person who violates section 922(g) of this title and
      has three previous convictions by any court referred to in section
      922(g)(1) of this title for a violent felony or a serious drug offense, or
      both, committed on occasions different from one another, such person
      shall be fined under this title and imprisoned not less than fifteen years,
      and, notwithstanding any other provision of law, the court shall not




      1
       Mason’s prior drug offenses included sales on October 7, 11, 13, 15, 19, 22,
and 25, 1999, at four separate locations in St. Louis County, Missouri.

                                          -2-
      suspend the sentence of, or grant a probationary sentence to, such person
      with respect to the conviction under section 922(g).

18 U.S.C. § 924(e)(1) (emphasis added). The language of section 924(e)(1) is clear
and mandatory.

        We repeatedly have held criminal episodes underlying convictions trigger
application of the ACCA, not the date of the convictions or the number of trials or
pleas resulting in those convictions. See United States v. Turner, 431 F.3d 332, 337-
38 (8th Cir. 2005) (deciding two robberies in different cities with different victims
three days apart were distinct criminal episodes for section 924(e)(1); United States
v. Speakman, 330 F.3d 1080, 1081-83 (8th Cir. 2003) (finding three drug sales made
to the same undercover officer on different days and times within a one-month period,
and consolidated for sentencing, were still separate and distinct criminal episodes
under § 924(e)); United States v. Long, 320 F.3d 795, 801-02 (8th Cir. 2003) (holding
defendant’s guilty plea to three counts involving three separate drug deliveries on
separate days constituted three convictions for ACCA purposes regardless that
defendant pled guilty in a single proceeding and was sentenced to a single ten-year
sentence for all three deliveries). See also United States v. Cardenas, 217 F.3d 491,
491-92 (7th Cir. 2000) (concluding two sales of crack cocaine made a half a block
apart and separated by 45 minutes, and a third sale made the next day, all to the same
people, were each separate and distinct criminal episodes constituting three previous
convictions under section 924(e)(1)). Our decision in United States v. McDile, 914
F.2d 1059, 1060-61 (8th Cir. 1990) (per curiam), is particularly on point. In that case,
McDile pled guilty to two counts of selling a controlled substance, occurring on
separate dates, and pled guilty in another case to two counts of selling a controlled
substance, again occurring on separate dates. We disagreed with McDile’s contention
that his four convictions, occurring at the same time in state court, were a single
criminal episode for the purposes of the ACCA. We held, because the “drug sales
were at different times, spread over a two-month period and were made to two


                                          -3-
different individuals,” McDile had four prior convictions for purposes of the ACCA.
Id. at 1061.

       McDile’s reasoning applies here. Mason’s drug sales occurred at different
times and locations, and were spread over approximately a three-week period. It is
true McDile made sales to two individuals while Mason’s ten sales all were made to
the same undercover officer. The ACCA speaks, however, to drug offenses
committed on different “occasions,” not to offenses committed with different
individuals. 18 U.S.C. § 924(e)(1). See Speakman, 330 F.3d at 1082. We do not
consider the fact Mason made repeated sales to the same customer a relevant factor
in determining whether the ACCA applies.

       Under Missouri law, Mason’s prior drug offense convictions were “serious drug
offenses” for purposes of the ACCA. See 18 U.S.C. § 924(e)(2)(A)(ii) (defining
“serious drug offense” as “an offense under State law, involving manufacturing,
distributing, or possessing with intent to manufacture or distribute, a controlled
substance . . . for which a maximum term of imprisonment of ten years or more is
prescribed by law”); Mo. Rev. Stat. §§ 195.211, 558.011.1(2) (subjecting those
convicted of the Class B felony of distributing a controlled substance to a maximum
penalty of fifteen years’ imprisonment). Mason’s ten prior convictions involved seven
separate criminal episodes. See Speakman, 330 F.3d at 1082-83; McDile, 914 F.2d
at 1060-61. Mason therefore should have been sentenced as a career offender under
the ACCA, and his 42-month sentence is illegal.

III.  CONCLUSION
      For the reasons stated, the district court’s 42-month sentence for Mason is
reversed, and we remand for resentencing in accordance with the ACCA and this
opinion.
                      ______________________________



                                         -4-